--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT


AGREEMENT made as of April 25, 2008 by and between CENTALE, INC./NEXXNOW, INC.,
a New York corporation with offices at 37 Hamburg Street, East Aurora, NY 14052
(the “Corporation”), and Paul Riley, residing at 89 Hanson Street, Toronto, ON,
M4C5P3 (“Riley”).


WHEREAS, the Company is engaged in the business of media rights acquisition and
distribution, and Employee wishes to be employed as the President of the
Corporation.


NOW, THEREFORE, it is agreed:


1.         Title; Capacities.


(a)        The Corporation hereby employs Riley as President and Member of the
Board of Directors.  Riley shall perform executive functions as shall be
assigned to him by the Corporation’s Board of Directors.


(b)        Riley agrees that he will devote substantially all of his business
time, labor, skill, attention and best ability to the performance of his duties
under this Agreement.   Riley agrees to abide by such reasonable rules,
regulations, personnel practices and policies of the Corporation, and any
changes therein, which may be reasonably adopted from time to time by the
Corporation and delivered in writing to Riley.


2.         Compensation.


(a)        Salary.  The Corporation will pay Riley a salary at the rate of
$7,500 per month at the discretion of the Board of Directors.  Salary shall be
payable on the days when the salaries of other Corporation employees are
paid.  In the event of non-payment company agrees to accrue balance in the form
of a note payable to Riley.


(b)        Revenue Bonus.  On April 1st of 2009 and each year of the agreement
thereafter Riley will be entitled to a bonus equal to 50-100% of his past year
salary earned.  Amount of bonus to be determined by the Board of Directors and
payable in cash or S-8 registered shares at the company’s option.




(c)        Benefits.   Riley shall be entitled to participate in such benefit
programs as the Corporation makes available for executive employees in
general.  Specifics at this point are:
 
(i)
Monthly car allowance of $500.00

 
(ii)
Annual Vacation – 2 weeks year 1, 3 weeks year 2



(d)        Reimbursement of Business Expenses.   Riley shall be entitled to
reimbursement of all reasonable business expenses actually incurred by  Riley in
the discharge of  Riley’s duties hereunder, including expenses for
entertainment, travel, employee training and similar items, upon submission of
the related invoice or other sufficient documentation.



 
1

--------------------------------------------------------------------------------

 

(e)        Stock.  Ownership of shares of Corporation’s common stock issued to
Riley as part of the “Share Exchange Agreement” will vest upon Riley’s continued
employment through January 1, 2009.


4.         Term.


(a)         The “Term” of this Agreement and of Riley's employment hereunder
shall commence on the date of the Agreement and shall terminate on April 30,
2010, unless earlier terminated pursuant to §4(b) hereunder.


(b)        Prior to April 30, 2010, Riley's employment hereunder may be
terminated as follows:
(i) 
by  Riley, at will;



(ii)
by the Corporation for Cause. As used herein, the term “Cause” shall mean only
the following:  (A) conviction during the Term of a crime involving moral
turpitude, (B) material, willful or gross misconduct by  Riley in the
performance of his duties hereunder, or (C) the failure by  Riley to perform or
observe any substantial lawful obligation of such employment that is not
remedied within fifteen (15) days after the receipt of written notice thereof
from the Board of Directors (provided such neglect or failure is unrelated to
disability),



(iii) 
                       by the Corporation, upon the death or disability
of  Riley.  “Disability” shall mean  Riley's inability to perform  Riley’s
normal employment functions due to any medically determinable physical or mental
disability, which can last or has lasted three months or is expected to result
in death.



(c)        Termination of Riley’s employment, when permitted hereunder, may be
effectuated by delivery of written notice to Riley, stating the grounds for
termination.  Such notice shall be effective upon receipt.


(d)        The inability of Riley to perform or advance the company’s interests
at a level established by the company’s Board of Directors.


5.         Covenant of Non-Competition.  In consideration of the undertakings by
the Corporation herein, Riley covenants for the benefit of the Corporation and
the shareholders thereof as follows:


(a)         The “Restricted Period” for purposes of this Covenant shall commence
on the date of this Agreement and shall continue for a period ending on the date
which is one year after the date on which Riley ceases to be employed by the
Corporation.





 
2

--------------------------------------------------------------------------------

 

(b)         During the Restricted Period  Riley shall not, directly or
indirectly, as an employee, consultant or principal, through equity ownership or
otherwise, for himself or for any other person, engage in, or assist any other
person to engage in, any Competitive Activities.  For purposes hereof,
“Competitive Activities” shall mean the following:


 
(i)
Providing products or services to any individual or entity that is competitive
with the company’s offerings;



 
(ii)
Directly or indirectly soliciting, diverting, taking away or attempting to
solicit, divert, or take away any business opportunities which became available
to the Corporation or any of its subsidiaries or affiliated entities during the
Term of this Agreement;



 
(iii)
Providing products or services to any individual or entity to whom the
Corporation sold products or services or contracted to sell products or services
during the last six months of  Riley’s employment with the Corporation; or



 
(iv)
Hiring, offering to hire, enticing away or in any manner persuading or
attempting to persuade any person affiliated (as employee or as independent
contractor) with the Corporation or any affiliate or subsidiary of the
Corporation to discontinue his relationship with such company, or to become
employed by any other entity.



6.         Inventions.  Any and all inventions, discoveries, developments and
innovations conceived by Riley during the Term of this Agreement shall be the
exclusive property of the Corporation; and Riley hereby assigns all right,
title, and interest in the same to the Corporation.  Any and all inventions,
discoveries, developments and innovations conceived by Riley prior to the term
of this Agreement and utilized by him in rendering duties to the Corporation are
hereby licensed to the Corporation for use in its operations and for an infinite
duration.  This license may be assigned by the Corporation to a wholly-owned
subsidiary of the Corporation.


7.         Assignment.  The Corporation and Riley acknowledge that the
relationship established hereby is unique and personal and that neither the
Corporation nor Riley may assign or delegate any of their respective rights
and/or obligations hereunder without the prior written consent of the other
party except as follows:


In the event of a future disposition of (or including) the properties and
business of the Corporation substantially as an entirety, by merger,
consolidation, sale of assets, or otherwise, then the Corporation shall be
obligated to assign this Agreement and all of its rights and obligations
hereunder to the acquiring or surviving corporation, and such acquiring or
surviving corporation shall assume in writing all of the obligations of the
Corporation hereunder; provided, however, that the Corporation (in the event and
so long as it remains in business as an independent going enterprise) shall
remain liable for the performance of its obligations hereunder in the event of
an unjustified failure of the acquiring corporation to perform its obligations
under this Agreement.



 
3

--------------------------------------------------------------------------------

 

8.         Indemnification.  The Corporation shall indemnify Riley to the
fullest extent authorized by the Business Corporation Law of the State of New
York against claims or liability arising from his service on behalf of the
Corporation.


9.         Governing Law.  This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York applicable to contracts
made and to be performed therein.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
CENTALE, INC./NEXXNOW, INC.
     
By: /s/ Sterling Shepperd   
 
Sterling Shepperd, Secretary
         
/s/ Paul Riley                     
 
Paul Riley

 
 
 

 
4



--------------------------------------------------------------------------------